Per Curiam,
The questions raised in the court below by the third, fourth and fifth exceptions to the alderman’s record were not argued before us, and as we conclude the court was right in reversing the judgment of the alderman upon the first exception, those questions will not be considered. Little, if anything, can be added profitably to the opinion filed by the court upon the constriietion of the two acts of 1859 ; the conclusion is irresistible that they confer no right upon any person to make the city plaintiff in an action, who would not have had the right before their enactment and independently of them.
True, the act of 1901 does not expressly declare that an action in the name of the city may not be brought by any person, without the city’s consent. But neither does it declare that *334this may be done; and, bearing in mind that no part of the penalty goes to the informer, and that the act is a definition and regulation of the police power “ on a subject which is one of municipal concern,” Beltz v. Pittsburg, 211 Pa. 561, we think it clear that the right claimed cannot be implied from any of its provisions. Such express provision and ground for clear implication both being absent from the statutes called to our attention, and the city through its proper officer having neither authorized the bringing of the suit nor assented to the continuation of it after it was brought, the court was right in sustaining the exception.
Judgment affirmed.